Citation Nr: 1800109	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the VA RO.


FINDING OF FACT

On July 21, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his petition to reopen a claim of entitlement to service connection for a left ankle disability and his claim of entitlement to service connection for a right knee disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the petition to reopen a claim of entitlement to service connection for a left ankle disability and his claim of entitlement to service connection for a right knee disability are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  A withdrawal is effective when received, provided that receipt occurs prior to the issuance of a decision by the Board. 38 C.F.R. § 20.204(b)(3).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a signed statement in July 2017 stating that he wished to withdraw his petition to reopen a claim of entitlement to service connection for a left ankle disability and his claim of entitlement to service connection for a right knee disability.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The petition to reopen a claim of entitlement to service connection for a left ankle disability is dismissed.

The claim of entitlement to service connection for a right knee disability is dismissed.  




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


